Caton, C. J. The only question in this ease is, whether the indoi’sement on the note, which reduced the amount due upon it to a sum within the jurisdiction of a justice of the peace, was a fictitious credit. Were it now an open question in this court, we should hesitate long before adopting the rule which has been laid down, that the holder of a note cannot release so much of it to the maker, without any consideration, as will bring it within the jurisdiction of a justice. If a creditor chooses voluntarily to release and forgive a part of the debt, which it was the duty of the debtor to pay, it seems difficult, on principle, to see why he has any cause to complain. It was his duty to pay the whole amount of the debt when it became due, and without being sued, and he who complains of having a part of it forgiven, because he may be expedited a little in the payment of the balance, should be condemned in a legal as well as in a moral point of view, for his ungracious objection. But let the past decisions stand. This case does not come within them, and we certainly feel no disposition to extend them in the least. In all the cases decided, the credits were purely fictitious, without the least excuse on the part of the creditor to remit or indorse the amount. Not so here. Foster did oye Korsoski, justly and fairly, the full amount which he indorsed on the note, but it was not yet due, or the time for which credit was given had not yet expired. Surely Korsoski ought not to complain if Foster, more prompt than he, chooses to pay his debt before it becomes due. There seems a strange kind of consistency in the conduct of one whose standard of integrity will permit him to refuse to pay his own debts, when they do fall due, and yet complains of another who pays him before his debt is due. He will come here in vain for an indorsement at the hands of this court. We are of opinion that the credit given by the indorsement on this note was fair and honest, and the judgment of the court below must be affirmed. Judgment affirmed.